DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/06/2022 without traverse of species I-1, claims 1-3, 6 & 8-15 for further examination. Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 11/24/2020, 04/15/2021, 06/24/2021, 07/30/2021, 02/11/2022, 04/29/2022, 07/26/2022 & 08/18/2022 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 1-3, 6 & 8-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 6 recites the limitation “the obverse surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the obverse surface” as “the first surface” recited in line 2. To correct this problem, amend line 6 to recite “the first surface”.
As regards to	 claim 6, line 8 recites the limitation “the obverse surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the obverse surface” as “the first surface” recited in line 2. To correct this problem, amend line 8 to recite “the first surface”.
Claims 2-3, 6 & 8-15 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3, 6, 8-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki et al. (US 2004/0175633 A1) hereinafter Shoki.
Regarding the recitation “a first resist which is placed on the first surface, and a second resist which is placed on the second surface”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Shoki since Shoki meets all the structural elements of the claim and is capable of placing a first and/or second resist on a substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claims 1-3 & 10, Shoki discloses a metal (invar) mask substrate (i.e. a metal mask substrate comprising a first metal surface and further comprising a metal second surface, the second surface being a surface opposite to the first surface) ([0102]; fig 1-9) comprising a metal first surface configured such that a layer is placed on the first surface, wherein the first surface has a three-dimensional surface roughness Sa, and the first surface has a three-dimensional surface roughness Sz ([0102]; clm 10), however Shoki does not disclose Sa less than or equal to 0.11 μm, and Sz of less than or equal to 3.17 μm.
However, Shoki teaches the substrate has a flat and smooth surface having a surface roughness of 0.2 nm Rms or less and a flatness of 100 nm or less in order to achieve high reflectivity and transfer accuracy ([0102]; clm 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness (and therein the Sa and Sz) of the surfaces of the invar substrate to optimize the high reflectivity and transfer accuracy of the substrate ([0102]).
As regards to claim 14, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein the metal mask substrate is configured so that a plurality of through-hole like patterns is formed ([0067]-[0083]; fig 1A-2B).  
As regards to claim 6, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein each of through-hole like patterns penetrates the metal mask substrate and has an opening located on the first surface, and (B/A) x 100(%) is less than or equal to 10%, where A represents an average of dimensions of the openings in a plan view of the first surface, and B represents a value obtained by multiplying a standard deviation of the dimensions by 3 ([0067]-[0098]; fig 1A-2B).  
As regards to claim 8, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein the metal mask substrate is a rolled material (implicit of iron/steel) made of an alloy that is mainly composed of iron and nickel ([0102]).  
As regards to claim 9, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein the metal layer has a thickness that can be measured in μm ([0076]; [0078]; [0105]; [0126]; [0136]; [0145]-[0146]; [0164]; [0169]-[0170]; [0172]; [0175]-[0176]; [0187]; [0193]; [0195]; [0199]; [0200]; [0207]), however Shoki does not disclose between 10 μm and 50 μm inclusive.  
Although Shoki does not explicitly disclose the claimed thickness, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shoki to have the thickness recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the thickness (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the thickness of the metal layer.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 11, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein each of the first resist and the second resist is a dry film resist ([0004]; [0092]; [0095]; [0108]; [0117]; [0155]-[0156]; [0171]; [0179]-[0180]; [0188]).  
As regards to claim 12, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein the dry film resist has a thickness that can be measured in μm ([0076]; [0078]; [0105]; [0126]; [0136]; [0145]-[0146]; [0164]; [0169]-[0170]; [0172]; [0175]-[0176]; [0187]; [0193]; [0195]; [0199]; [0200]; [0207]), however Shoki does not disclose between 5 μm and 20 μm inclusive.  
Although Shoki does not explicitly disclose the claimed thickness, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shoki to have the thickness recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the thickness (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the thickness of the metal layer.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 15, Shoki discloses a metal (invar) mask substrate ([0102]; fig 1-9), wherein the first surface is configured to be etched with the first resist that is patterned by exposure and development, the second surface is configured to be etched with the second resist that is patterned by exposure and development ([0004]; [0092]; [0095]; [0108]; [0117]; [0155]-[0156]; [0171]; [0179]-[0180]; [0188]).

9.	Claims 1-3, 6 & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US 2008/0277157 A1) hereinafter Naito.
Regarding the recitation “a first resist which is placed on the first surface, and a second resist which is placed on the second surface”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Shoki since Shoki meets all the structural elements of the claim and is capable of placing a first and/or second resist on a substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claims 1-3 & 10, Naito discloses a invar metal layer (i.e. a metal mask substrate comprising a first metal surface and further comprising a metal second surface, the second surface being a surface opposite to the first surface) ([0039]-[0041]; [0071]) comprising a metal first surface configured such that a resist layer is placed on the first surface, wherein the first surface has a three-dimensional surface roughness Sa, and the first surface has a three-dimensional surface roughness Sz ([0039]-[0041]; [0071]), however Naito does not disclose Sa less than or equal to 0.11 μm, and Sz of less than or equal to 3.17 μm.
However, Naito teaches the surface roughness of the surface and back surface of the metal layer is preferably from 0.5 to 10 pm as indicated by the Rz value; and if the metal layer has a surface roughness of less than 0.5 pm, it reflects extraneous light by mirror reflection even if blackened, and thus makes image visibility lower; and, if the surface roughness of the metal layer is more than 10 pm, an adhesive or resist, upon application thereof, does not spread over the entire surface of the metal layer, or involves air to produce air bubbles ([0039]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness (and therein the Sa and Sz) of the surfaces of the invar metal layer to optimize the reflectivity and ability of the surface to bond with a resist layer with the absence of bubble formation ([0039]-[0041]).
As regards to claim 14, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein the metal mask substrate is configured so that a plurality of through-holes 105 is formed ([0008]; [0013]; [0019]; [0030]; [0033]; [0036]; [0040]; [0069]; [0073]; [0084]; [0089]; fig 2; clm 1).  
As regards to claim 6, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein each of through holes 105 penetrates the metal mask substrate and has an opening located on the first surface, and (B/A) x 100(%) is less than or equal to 10%, where A represents an average of dimensions of the openings in a plan view of the first surface, and B represents a value obtained by multiplying a standard deviation of the dimensions by 3 ([0008]; [0013]; [0019]; [0030]; [0033]; [0036]; [0040]; [0069]; [0073]; [0084]; [0089]; fig 2; clm 1).  
As regards to claim 8, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein the metal mask substrate is a rolled material (implicit of iron/steel) made of an alloy that is mainly composed of iron and nickel ([0016]; [0039]; [0043]; [0046]-[0049]; [0052]-[0054]; [0061]; [0086]; [0091]).  
As regards to claim 9, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein the metal layer has a thickness that can be measured in μm ([0040]; [0054]; [0061]; [0064]; [0066]; [0072]; [0086]-[0087]; [0091]), however Naito does not disclose between 10 μm and 50 μm inclusive.  
Although Naito does not explicitly disclose the claimed thickness, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Naito to have the thickness recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the thickness (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the thickness of the metal layer.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 11, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein each of the first resist and the second resist is a dry film resist ([0041]; [0053]; [0069]-[0071]; [0074]; [0089]-[0090]).  
As regards to claim 12, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein the dry film resist has a thickness that can be measured in μm ([0076]; [0078]; [0105]; [0126]; [0136]; [0145]-[0146]; [0164]; [0169]-[0170]; [0172]; [0175]-[0176]; [0187]; [0193]; [0195]; [0199]; [0200]; [0207]), however Naito does not disclose between 5 μm and 20 μm inclusive.  
Although Naito does not explicitly disclose the claimed thickness, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Naito to have the thickness recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the thickness (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the thickness of the metal layer.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 13, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein the dry film resist is made of an acrylic plastic that is cross-linked by photopolymerization ([0060]; [0066]).
As regards to claim 15, Naito discloses a invar metal layer ([0039]-[0041]; [0071]; fig 1-5), wherein the first surface is configured to be etched with the first resist that is patterned by exposure and development, the second surface is configured to be etched with the second resist that is patterned by exposure and development ([0052]-[0053]; [0069]-[0074]; [0089]).

Double Patenting
10. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

11.	Claims 1-3, 6 & 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,903,426. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of U.S. Patent No. 10,903,426. That is, claim 1 of U.S. Patent No. 10,903,426 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 1 of U.S. Patent No. 10,903,426. Specifically, claim 1 of U.S. Patent No. 10,903,426 comprises all the limitations of claim 1 of the instant application. Dependent claims 2-3 of the instant application are also identical to various claims of U.S. Patent No. 10,903,426. Claims 2-3, 6 & 8-15 are rejected at least based on their dependency from claim 1.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717